Citation Nr: 1208100	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from October 1968 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in May 2010, when the claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2011 memorandum decision, the Court vacated the Board's May 2010 decision and remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The memorandum decision noted by the Board in the introduction found fault in the prior Board decision in its review of whether assignment of an extraschedular evaluation for the hypertension was warranted.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

The Court noted in the October 2011 memorandum decision that the examiner who conducted a February 2008 VA examination wrote that the Veteran had symptoms of headaches, orthostatic hypotension with vertigo, nocturia and fatigue.  The VA examination report also indicated that the Veteran would experience "significant" effects on his occupation because of a lack of stamina.  The Court found fault in VA's failure to provide an adequate statement of reasons or bases for finding that the rating schedule adequately described the Veteran's disability picture.  The Court noted that the Board started its analysis with the second prong of the Thun analysis without addressing the initial question of whether the rating schedule adequately described the Veteran's disability picture.  

The February 2008 examination report in question reveals the Veteran informed the examiner that he had headaches in the frontal area which did not result in incapacitation but occasionally he had vertigo.  Under the "comments" section, the examiner wrote nocturia X2, prone to fatigue and vertigo see hypotension above.  The diagnosis was hypertension.  The examiner opined that the disorder would have significant effects on the Veteran's employment due to a lack of stamina.  

The Board's review of the numerous clinical records associated with the claims file and dated during the pertinent time period do not document frequent complaints of headaches, vertigo, nocturia and/or fatigue.  

The clinical records document intermittent complaints of headaches and then, at other times, the Veteran denied having headaches.  An August 2007 clinical record references the fact that the Veteran reported he had an occipital headache without visual changes which was similar to previous sinus headaches.  An August 2007 clinical record included the assessment of tension headaches.  The same record indicated that the Veteran had had tension and stress headaches in the past.  Furthermore, when the clinical records do include references to any of this symptomatology it is not linked to the Veteran's hypertension.  

The records include very few references to the presence of dizziness.  The Veteran reported the symptomatology in October 2006 and August 2007 but another record dated in August 2007 indicates the Veteran denied dizziness.  

The records include very few references to fatigue or lack of energy.  In August 2007, the Veteran reported he felt fatigue.  In February 2008, the Veteran reported he was tired every day.  

Significantly, the clinical records which reference complaints of dizziness, headaches, fatigue, and nocturia do not link the symptoms to the Veteran's service-connected hypertension.  

Initially, the Board finds that it is not apparent from the face of the February 2008 VA examination report that the examiner was linking nocturia, being prone to fatigue and vertigo to the service-connected hypertension.  Clarification is required.  If the examiner is linking this symptomatology to the service-connected hypertension, the examiner must support the finding with some sort of rationale.  The examiner must address the lack of pertinent evidence and/or conflicting evidence in the pertinent clinical records associated with the claims file.  

The examiner who conducted the February 2008 VA examination found that the hypertension would have significant effects on the Veteran's occupation due to a lack of stamina.  Significantly, the Board notes that the medical records document several other clinical entities which could be productive of a lack of stamina including diabetes mellitus, hypothyroidism and a mental disorder.  A rationale must be provided for why the examiner determined that the hypertension was productive of a lack of stamina.  The examiner must address the lack of pertinent evidence and/or conflicting evidence in the pertinent clinical records associated with the claims file.  

The Board finds that a VA examination is required to determine the extent of symptomatology associated with the service connection hypertension to include whether it is productive of headaches, orthostatic hypotension with vertigo, nocturia, fatigue, and/or a lack of stamina.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an appropriately qualified health care professional in order to determine the current nature and severity of his hypertension.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  The claims file must be annotated to reflect this review was conducted.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All symptomatology associated with the service-connected disability must be set out.  In addition to the above, the examiner is specifically requested to provide opinions on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran experiences headaches solely due to his service-connected hypertension?  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran experiences orthostatic hypotension with vertigo solely due to his service-connected hypertension?  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran experiences nocturia solely due to his service-connected hypertension?  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran experiences a lack of stamina solely due to his service-connected hypertension?  

The examiner must address the evidence included in the clinical records (or the lack thereof) and must reconcile this evidence with the opinions advanced.  

The examiner is asked to describe the functional effects caused by the Veteran's hypertension, to include his ability to function under the ordinary conditions of daily life, including employment.  

A complete rational for all opinions must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then indicate why the requested opinion would require the resort to speculation to answer.  

2.  Then, the readjudicate the Veteran's claim of entitlement to an increased rating for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


